Citation Nr: 1222385	
Decision Date: 06/27/12    Archive Date: 07/10/12

DOCKET NO.  09-44 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Whether the character of the Veteran's discharge from the U. S. Air Force Reserve is a bar to benefits administered by the Department of Veterans Affairs for any disability arising from that service.

2.  Whether new and material evidence has been presented to reopen the claim of service connection for bipolar disorder, major depressive disorder, or posttraumatic stress disorder.

REPRESENTATION

Appellant represented by:	M. R. Lippman, Esq.


ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel




INTRODUCTION

The Appellant served on active duty from September 1977 to March 1979 and from January 1991 to September 1991.  She also served in the United States Air Force Reserve with periods of active duty for training and inactive duty training.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in July 2006 of a Department of Veterans Affairs (VA) Regional Office (RO). 

In the rating decision in July 2006, the RO reopened the previously denied claim of service connection for bipolar disorder, major depressive disorder, or posttraumatic stress disorder.  The Board is without jurisdiction to consider the substantive merits of a claim in the absence of a finding that new and material evidence has been presented.  The Board therefore must determine whether new and material evidence has been presented to reopen the previously denied claim, and what the RO determined is not dispositive.  Jackson v. Principi, 265 F. 3d 1366, 1369   (Fed. Cir. 2001).  For this reason, the Board has reframed the issue as it appears on the first page of this decision. 

Before addressing the question of whether new and material evidence has been presented to reopen the claim, the record raises a more fundamental question of whether the Appellant is eligible for VA disability compensation based on her Reserve service.  

For this reason, the appeal is REMANDED to the RO.








REMAND

The term "Veteran" means a person who served in the active military, naval, or air service, and who was discharged or released there from under conditions other than dishonorable.  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d). 

Active military, naval, or air service includes active duty, any period of active duty for training during which the individual concerned was disabled from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training during which the individual concerned was disabled from an injury incurred or aggravated in line of duty.  

Accordingly, a discharge or release from active service under conditions other than dishonorable is a prerequisite to entitlement to VA compensation.  38 U.S.C.A. § 101(18); 38 C.F.R. § 3.12(a). 

The Appellant is a "Veteran" for the purpose of eligibility for VA disability compensation for an injury or disease incurred on active duty from September 1977 to March 1979 and from January 1991 to September 1991 for which she was given an honorable discharge.  

The Appellant also served in the United States Air Force Reserve from March 1979 to July 2000 with a period of active duty as previously note, and periods of active duty for training and inactive duty training.  The Appellant was separated from the United States Air Force Reserve with an other than honorable discharge.  

The Appellant alleges that the events that led to her psychiatric illness began in 1993, when she was in the United States Air Force Reserve. 






The threshold question not yet addressed in the first instance by the RO is whether the Appellant is even eligible to be considered for VA disability compensation on the basis of the character of her discharge from the United States Air Force Reserve under 38 C.F.R. § 3.12.  

Accordingly, the case is REMANDED for the following action:

1.  Ensure VCAA compliance and notify the Appellant and her attorney of the information and evidence needed to demonstrate veteran status for the Appellant's Reserve service, which has been characterized as other than honorable discharge.  See Dennis v. Nicholson, 21 Vet. App. 18 (2007) (issue involving character of discharge, VA's notice must inform the claimant of the evidence needed to establish veteran status).

2.  Adjudicate the character of the Appellant's discharge, covering the period from 1993 to 2000, from the United States Air Force Reserve under 38 C.F.R. § 3.12.  If the decision is adverse to the Appellant, then furnish the Appellant and her attorney a supplemental statement of the case and return the case to the Board. 

The Appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).









The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals







Department of Veterans Affairs


